UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4949


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RALPH ANTHONY ROSEBORO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:06-cr-00005-RJC-DCK-1)


Submitted:   June 23, 2015                    Decided:   July 2, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Demers, THE LAW OFFICE OF DAVID DEMERS, Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ralph      Anthony        Roseboro       appeals           the        district      court’s

judgment revoking his term of supervised release and sentencing

him    to   24    months’       imprisonment.            Counsel         has    filed     a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that    there     are     no    meritorious         issues        for       appeal.       Although

advised     of    his     right    to    file       a   pro       se    supplemental          brief,

Roseboro has not done so.                The Government has declined to file a

response brief.           Following our careful review of the record, we

affirm.

       We   review       for     abuse    of    discretion              a    district      court’s

judgment     revoking          supervised      release        and       imposing      a   term    of

imprisonment.           United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999); United States v. Copley, 978 F.2d 829, 831 (4th Cir.

1992).      The district court need only find a violation of a

condition        of    supervised       release         by    a    preponderance          of     the

evidence.        18 U.S.C. § 3583(e)(3) (2012); Copley, 978 F.2d at

831.     The court’s factual findings are reviewed for clear error.

United States v. Padgett, __ F.3d __, 2015 WL 3561289, *1 (4th

Cir. 2015).           We conclude that the district court did not clearly

err in finding that Roseboro violated a condition of supervised

release.       Accordingly, the court did not abuse its discretion by

revoking supervised release and ordering a term of imprisonment.



                                                2
      We will affirm a revocation sentence if it falls within the

prescribed    statutory          range     and       is   not     plainly     unreasonable.

United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                    In

making     this     determination,             we    first      consider       whether     the

sentence imposed is procedurally or substantively unreasonable,

applying the same general considerations employed in review of

original criminal sentences.                   United States v. Crudup, 461 F.3d
433, 438 (4th Cir. 2006).                 “This initial inquiry takes a more

deferential appellate posture concerning issues of fact and the

exercise     of         discretion        than        reasonableness           review      for

[Sentencing G]uidelines sentences.”                         United States v. Moulden,

478 F.3d 652,       656    (4th     Cir.    2007)       (internal    quotation        marks

omitted).     Only if we find the sentence unreasonable will we

consider whether it is “plainly” so.                        United States v. Moulden,

478 F.3d 652, 657 (4th Cir. 2007).

      A   supervised          release    revocation         sentence     is    procedurally

reasonable        if     the     district           court     considered       the      policy

statements        contained       in     Chapter          Seven     of   the     Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors applicable

to revocation sentences.                18 U.S.C. § 3583(e) (2012); Webb, 738
F.3d at 641.           A revocation sentence is substantively reasonable

if the district court stated a proper basis for concluding the

defendant    should           receive     the       sentence      imposed,      up   to    the

statutory maximum.            Crudup, 461 F.3d at 440.

                                                3
       In     this      case,     the   record       reveals     no    procedural    or

substantive error by the district court.                     We thus conclude that

Roseboro’s sentence is not plainly unreasonable.

       In accordance with Anders, we have reviewed the record and

have    found      no   meritorious     issues       for    appeal.      We    therefore

affirm the district court’s judgment.                      This court requires that

counsel inform Roseboro, in writing, of the right to petition

the Supreme Court of the United States for further review.                           If

Roseboro requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this   court      for    leave    to       withdraw    from     representation.

Counsel’s motion must state that a copy thereof was served on

Roseboro.       We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented     in    the   materials

before      this   court    and    argument       would    not   aid   the    decisional

process.

                                                                                AFFIRMED




                                              4